     Case 6:19-cv-01363-GJK Document 23 Filed 06/10/20 Page 1 of 8 PageID 1379




                                  UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                                TAMPA DIVISION



LISA POLAND,

                            Plaintiff,

v.                                                                       Case No. 6:19-cv-1363-ORL-GJK



COMMISSIONER OF SOCIAL
SECURITY,

                            Defendant.


                                  MEMORANDUM OF DECISION 1
           Lisa Poland (“Claimant”), appeals from a final decision of the Commissioner of Social

Security (“Commissioner”), denying her application for Disability Insurance and Supplemental

Security Income benefits. Doc. No. 1; Doc. No. 20. Claimant alleges a disability onset date of

October 12, 2015. R. 15. Claimant argues that the decision should be reversed because the

administrative law judge (“ALJ”) improperly relied on the vocational expert’s (“VE”) testimony

because there was an apparent conflict between the VE’s testimony and the Dictionary of

Occupational Titles (“DOT”) and the ALJ did not recognize or address the conflict. Doc. No. 20

at 5. Because the ALJ did not recognize or address an apparent conflict between the VE’s

testimony and the DOT, the final decision of the Commissioner is REVERSED and

REMANDED for further proceedings.




1
    Magistrate Judge Baker is substituting for Magistrate Judge Gregory J. Kelly.
     Case 6:19-cv-01363-GJK Document 23 Filed 06/10/20 Page 2 of 8 PageID 1380



I.       STANDARD OF REVIEW.

         The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405(g) (2010). Substantial evidence is more than a scintilla–i.e., the evidence must do

more than merely create a suspicion of the existence of a fact and must include such relevant

evidence as a reasonable person would accept as adequate to support the conclusion. Foote v.

Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835, 838 (11th

Cir. 1982); Richardson v. Perales, 402 U.S. 389, 401 (1971)). Where the Commissioner’s decision

is supported by substantial evidence, the District Court will affirm, even if the reviewer would

have reached a contrary result as finder of fact, and even if the reviewer finds that the evidence

preponderates against the Commissioner’s decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3

(11th Cir. 1991); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). The Court must view

the evidence as a whole, considering evidence that is favorable as well as unfavorable to the

decision. Foote, 67 F.3d at 1560. The District Court “‘may not decide the facts anew, reweigh the

evidence, or substitute [its] judgment for that of the [Commissioner].’” Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983)).

II.      ANALYSIS.

         Claimant’s sole argument is that the ALJ improperly relied on the VE’s testimony because

there was a conflict between the VE’s testimony and the DOT that the ALJ failed to recognize or

address. Doc. No. 20 at 2, 5-10. The ALJ found that Claimant had a residual functional capacity

(“RFC”) for light work with certain limitations. R. 20. Those limitations included Claimant

performing “simple and routine tasks but not at a production rate pace or in quota driven work.”

R. 20. The VE testified that Claimant’s RFC would allow her to work as a router, library page or




                                               -2-
  Case 6:19-cv-01363-GJK Document 23 Filed 06/10/20 Page 3 of 8 PageID 1381



silver wrapper. R. 27, 68. The ALJ found the VE’s testimony consistent with the information in

the DOT. R. 27. Claimant argues that each of these jobs has a reasoning level of two and conflict

with the limitation to simple and routine tasks. Doc. No. 20 at 5-10. The Commissioner argues

that there is no conflict between a reasoning level of two and the limitation to simple and routine

tasks, and that substantial evidence supports the ALJ’s decision. Doc. No. 20 at 10-17.

       At step five of the sequential evaluation process to determine whether the claimant is

entitled to social security benefits, the ALJ uses the claimant’s RFC, age, education, and work

experience to determine if other work is available in significant numbers in the national economy

that the claimant can perform. Phillips, 357 F.3d at 1239. At this step, the burden of going

forward shifts to the Social Security Administration (“SSA”) “to show the existence of other jobs

in the national economy which, given the claimant’s impairments, the claimant can perform.” Hale

v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987). If the SSA shows this, then “the burden shifts

back to the claimant to prove [s]he is unable to perform the jobs suggested by the [SSA].” Id. If

the claimant demonstrates that she cannot perform the work the Commissioner suggested because

of her impairment, then the ALJ will find that she is disabled and entitled to disability benefits. 20

C.F.R. § 416.920(a)(4)(v). The burden temporarily shifts at step five, but “the overall burden of

demonstrating the existence of a disability as defined by the Social Security Act unquestionably

rests with the claimant.” Doughty v. Apfel, 245 F.3d 1274, 1280 (11th Cir. 2001) (quotations

omitted).

       The SSA’s regulations establish how the agency may determine whether there is suitable

work available in the national economy at step five. See 20 C.F.R. § 416.966. The regulations state

that “[w]ork exists in the national economy when there is a significant number of jobs (in one or

more occupations) having requirements which [the claimant is] able to meet with [her] physical or




                                                -3-
  Case 6:19-cv-01363-GJK Document 23 Filed 06/10/20 Page 4 of 8 PageID 1382



mental abilities and vocational qualifications.” Id. § 416.966(b). This regulation lists the sources

of jobs data that the ALJ should consider, including the DOT. Id. § 416.966(d). The ALJ can also

consider VE testimony in determining whether there is suitable work available. Id. § 416.966(e).

       The SSA issued a Policy Interpretation Ruling providing detailed guidance on how the

ALJs should go about weighing VE testimony and data in the DOT. SSR 00-4p, 2000 WL 1898704

(Dec. 4, 2000). SSR 00-4p directs ALJs to “[i]dentify and obtain a reasonable explanation for

any conflicts.” Id. at *1. An ALJ can only rely on VE testimony for the step five determination

after identifying and obtaining a reasonable explanation for any conflicts. Washington v. Comm'r

of Soc. Sec., 906 F.3d 1353, 1361 (11th Cir. 2018); SSR 00-4p. Any apparent conflict must be

identified and resolved by the ALJ. Washington, 906 F.3d at 1361; SSR 00-4p. “The ALJ must not

only ‘identify ... any conflicts,’ but also explain any discrepancy and detail in the decision how the

discrepancy was resolved.” Washington, 906 F.3d at 1362 (quoting SSR 00-4p). An apparent

conflict not raised during the hearing can be resolved by the ALJ submitting interrogatories to the

VE. Id. at 1363 (quoting Pearson, 810 F.3d 204, 210 n.4 (4th Cir. 2015)). The ALJ is expected to

take notice of apparent conflicts during or after a hearing “even when they are not identified by a

party, and resolve them.” Id.

       “An ‘apparent conflict’ is . . . [one that is] reasonably ascertainable or evident from a review

of the DOT and the VE’s testimony. At a minimum, a conflict is apparent if a reasonable

comparison of the DOT with the VE’s testimony suggests that there is a discrepancy, even if, after

further investigation, that turns out not to be the case.” Id. at 1365. If the ALJ fails to identify and

resolve a real or apparent conflict, then the ALJ breaches the ALJ’s duty under SSR 00-4p to fully

develop the record and offer a reasonable resolution of the claim. Id. at 1366.




                                                 -4-
    Case 6:19-cv-01363-GJK Document 23 Filed 06/10/20 Page 5 of 8 PageID 1383



         As noted above, the ALJ limited Claimant to “simple and routine tasks”” R. 20. The VE

testified that a person with Claimant’s limitations could perform the jobs of router, library page,

or silver wrapper. R. 68. The VE testified that each of the jobs were “very simple” and that the

silver wrapper job could be learned in one day and was a “simple one or two-step process.” R.

68.    According to the DOT, each of these jobs has a reasoning level of two. See DICOT

222.587-038, 1991 WL 672123 (routing clerk); DICOT 249.687-014, 1991 WL 672351 (library

page); and DICOT 318.687-018, 1991 WL 6722757 (silver wrapper). Claimant argues that these

reasoning levels conflict with the limitation to simple and routine work. Doc. No. 20 at 5-10. The

DOT defines reasoning level two as the following: “Apply commonsense understanding to carry

out detailed but uninvolved written or oral instructions. Deal with problems involving a few

concrete variables in or from standardized situations.” DICOT, App’x C, 1991 WL 688702; Doc.

No. 20 at 7.

         Judges within this Court have found that there is at least an apparent conflict between

reasoning level two and the simple, routine, repetitive limitation. Salermo v. Saul, No. 8:18-CV-

979-TGW, 2019 WL 4595157, at *3 (M.D. Fla. Sept. 19, 2019). In these cases, the reasoning is

that there is at least an “apparent conflict,” as Washington defines it, because “reasoning level 2

requires the ability to carry out detailed instructions[, which] . . . appears to be inconsistent with

simple work.” Id. at 4. 2 See also Alminde v. Saul, Case No. 8:18-cv-746-T-33CPT (M.D. Fla. July

25, 2019), report and recommendation adopted and confirmed (Aug. 21, 2019); Saffioti v. Comm’r

of Soc. Sec., Case No. 2:17-cv-143-FTM-29CM, 2019 WL 1513354 (M.D. Fla. Apr. 8, 2019).




2
  The Salermo Court implies that reasoning level one is more similar to the simple, routine, repetitive limitation than
reasoning level two, as reasoning level one “requires the ability to ‘apply commonsense understanding to carry out
simple one-or two-step instructions . . . .’” Salermo v. Saul, No. 8:18-CV-979-TGW, 2019 WL 4595157, at *3 (quoting
the DOT definition).



                                                        -5-
    Case 6:19-cv-01363-GJK Document 23 Filed 06/10/20 Page 6 of 8 PageID 1384



         In Daniel v. Commissioner of Social Security, No. 5:19-CV-83-OC-MAP, 2020 WL

1485900, at *3 (M.D. Fla. Mar. 27, 2020), the ALJ assigned the claimant an RFC that included the

simple and repetitive limitation. The VE provided jobs with a reasoning level of two and stated

that his testimony was consistent with the DOT. Id. The claimant argued that there was an

apparent conflict between a reasoning level of two and the simple and repetitive limitation, arguing

that a person limited to simple and repetitive tasks would not be able to perform a job with a

reasoning level of two, as it requires an employee to “‘[a]pply commonsense understanding to

carry out detailed but uninvolved written or oral instructions” and “[d]eal with problems involving

a few concrete variables in or from standardized situations.’” Id. (quoting DOT, App’x C (4th ed.

1991), 1991 WL 688702). In agreeing with the claimant, the Court relied on the broad definition

of “apparent conflict” set forth in Washington. Id. at *4. Because the ALJ did not explore the

apparent conflict, remand was necessary. Id. 3

         The Court is mindful of recent unpublished Eleventh Circuit case (discussed by the parties

in supplemental filings), the Court suggested in dicta that a reasoning level of 2 was not in conflict

with simple, routine, repetitive tasks, but there is no explanation of the reasoning as to how the

Court arrived at this declaration. Valdez v. Comm’r of Soc. Sec., No. 19-13052, 2020 WL

1951406, at *3 (11th Cir. Apr. 23, 2020) (“Valdez has not argued that these jobs [with a reasoning

level of two] are inconsistent with his residual functional capacity, and they are not. Thus, any



3
  Other courts have found that there is no conflict between a reasoning level of two and a simple, routine, repetitive
limitation. Lawrence v. Saul, 941 F.3d 140, 143 (4th Cir. 2019) (“There is no comparable inconsistency between
[the claimant’s] residual functional capacity (as determined by the administrative law judge) [of simple, routine,
repetitive tasks] and Level 2’s notions of ‘detailed but uninvolved ... instructions’ and tasks with ‘a few [ ]
variables.’”); Hernandez v. Berryhill, 707 F. App’x 456, 458 (9th Cir. 2017) (per curiam) (finding no conflict
between “simple, repetitive tasks” and Level 2); Moore v. Astrue, 623 F.3d 599, 604 (8th Cir. 2010); Stokes v.
Astrue, 274 F. App’x 675, 684 (10th Cir. 2008); Money v. Barnhart, 91 F. App’x 210, 215 (3d Cir. 2004); Sawyer v.
Colvin, 512 F. App’x 603, 610–11 (7th Cir. 2013) (finding no conflict between “simple tasks” and Level 3
reasoning).




                                                        -6-
  Case 6:19-cv-01363-GJK Document 23 Filed 06/10/20 Page 7 of 8 PageID 1385



error pertaining to the ALJ’s conclusion that he could work as an order clerk [which is a reasoning

level 3] is harmless because there are other jobs he is qualified to do even in light of his residual

functional capacity, age, education, and work experience.”). The court’s statement that a reasoning

level of two is not inconsistent with a limitation to simple, routine, and repetitive work is dicta and

hence not controlling here.

       As this case is indistinguishable from Daniel, the reasoning level of two for the all of the

jobs identified apparently conflicts with the RFC that includes the simple and routine work

limitation, and because the ALJ failed to investigate the apparent conflict, his decision is not

supported by substantial evidence. It may well be that the conflict is more apparent than real, but

that analysis is for the ALJ to explicate.

III.   CONCLUSION.

       For the reason stated above, it is ORDERED that:

       1. The final decision of the Commissioner is REVERSED and REMANDED pursuant

           to sentence four of 42 U.S.C. § 405(g); and

       2. The Clerk is directed to enter judgment for Claimant and close the case.

       DONE and ORDERED in Orlando, Florida, on June 10, 2020.




Copies furnished to:

Bartholomew C. Zadel
Morgan & Morgan
988 Woodcock Road
Orlando, Florida 32803




                                                 -7-
  Case 6:19-cv-01363-GJK Document 23 Filed 06/10/20 Page 8 of 8 PageID 1386



Maria Chapa Lopez
United States Attorney
John F. Rudy, III
Assistant United States Attorney
400 N. Tampa St.
Suite 3200
Tampa, FL 33602

Christopher G. Harris, Regional Chief Counsel, Atlanta
John C. Stoner, Deputy Regional Chief Counsel
Nadine DeLuca Elder, Branch Chief
Reginald V. Speegle, Assistant Regional Counsel
Social Security Administration
Office of the General Counsel, Region IV
61 Forsyth Street SW, Suite 20T45
Atlanta, Georgia 30303

The Honorable Jeffrey A. Ferguson
Administrative Law Judge
Office of Hearing Operations
3505 Lake Lynda Drive
Suite 300
Orlando, Florida 32817-9801




                                             -8-
